DETAILED ACTION
Applicant’s response, received on 01/15/2021, to the previous office action has been considered and made of record. Claims 1, 3-4, 7-12, and 19-26 are pending further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 

Response to Arguments
Applicant’s arguments, see claim amendments and Remarks, filed 01/15/2021, with respect to the previously presented prior art rejection(s) of all the corresponding claim(s) under respective 35 USC 102 and 35 USC 103 statutes have been fully considered and are persuasive because the previously cited prior art has not disclosed the limitations of the currently presented claimset.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Miyake et al (US 2017/0099408).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "wherein the processor is further configured to convert the multiplex parameter used when multiplexing the additional information into the data defined by the first color space".  There is insufficient antecedent basis for this limitation in the claim because “when multiplexing the additional information into the data defined by the first color space” is referencing a step of multiplexing additional information into a first color space that has not been included in the preceding claim limitations. In the interest of furthering the prosecution of the present application the claim language will be interpreted as a step of “converting the multiplex parameter” into “the data” based on/defined by “the first color space”. In other words, the multiplexing parameter is converted to “the data” based on the first color space. Appropriate correction by Applicant is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites “the processor multiplexes, by using the data defied by the first color space obtained by converting the multiplex parameter, the additional information on the first image data instead of performing multiplexing on the third image data.“, wherein a limitation from claim 1 requiring the multiplexing on the third image data is removed and replaced with a step of multiplexing on the first image data. Hence claim 7 does not contain all limitations from the claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Claim 7 will be interpreted as per the limitations of claim 1 from which it depends such that the additional information is multiplexed on the third image data. Appropriate correction by Applicant is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-12, and 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake et al (US2017/0099408).

With respect to Claims 1 and 11-12:  An information processing apparatus comprising: [Miyake (Fig 1A-1B & Fig 29A-29B, para 0046-0050) a computing device having ROM, RAM, Display, printer output device, and processor for carrying out the disclosed image processing method.]
	at least one processor configured to: [Miyake, item 2511 of Fig 29A – CPU.]
acquire first image data having values corresponding to R,G, and B defined by a first color space that does not depend on an output device to output an image based on the first image data by printing the image on a print medium using a printing material; [Miyake (0045-0048, Fig 1A “image information” “additional information” input to the multiplexing apparatus) has disclosed capturing image data and reception of additional information to be multiplexed, wherein said image data is RGB data and is not output by said printing device (para 0107-0111) hence is dependent only on the configuration of the color space of the image capture device.]
convert the first image data having values corresponding to R, G, and B [Miyake, para 0108-0111 - RGB] into second image data defined by a second color space that depends on the output device; [Miyake (para0108-0111) converts to second color space to be received by printing output device. Said color space being one corresponding to the ink colors of the output device (para 0111).]
convert the second image data into third image data defined by a color space in which multiplexing of additional information is performed; and [Miyake (para 0055-0058) the converted RGB to CMYK (para 0108-0111 and 0248) color space image data is received and quantized (para 0055-0058) to reduce the number of bits per pixel in preparation of the multiplexing of additional information process.]
multiplex, by using a multiplex parameter, the additional information on the third image data; and [Miyake (para 0055-0058 and 0069) additional information added by error diffusion to the quantized image data.]
convert the third image data into values corresponding to the printing material to be used for printing the image on the print medium. [Miyake (para 0243-0244) multiplexed image data is output at printer, wherein image data is no converted to a third image that is halftone corresponding to the output printing device.]

With respect to claim 3: The apparatus according to claim 1, wherein the processor multiplexes by using the multiplex parameter, the additional information on the third image data on a color space defined by a luminance component and a chromaticity component. [Miyake (para 0108-0113 and 0248) conversion of color space from RGB to YCrCb or CMYK.]

With respect to Claim 4: The apparatus according to claim 3, wherein the processor multiplexes the additional information [Miyake (para 0107-0111) multiplexing of information on both Luminance and chromaticity components of the image data (para 0110-0111).]

With respect to Claim 7: The apparatus according to claim 1, wherein the processor is further configured to convert the multiplex parameter used when multiplexing the additional information into the data defined by the first color space, [As per the above 35 USC 112(b) and 35 USC 112(d) discussion with respect to claim 7, the step of “multiplexing the additional information into the data defined by the first color space” and “the additional information on the first image data instead of performing multiplexing on the third image data”. In the interest of furthering the prosecution of the present application the claim language will be interpreted as a step of “converting the multiplex parameter” into “the data” based on/defined by “the first color space”. In other words, the multiplexing parameter is converted to “the data” based on the first color space.  “into the data defined by first color space”. Miyake (para 0044-0046) has disclosed altering the multiplex parameter that is the additional information and the diffusion thereof into the third image data based on the edge information of the first image data having a RGB color space as discussed with respect to claim 1.]
wherein the multiplex parameter is converted into the data defined by the first color space, [Miyake (para 0043-0046) has disclosed converting the multiplex parameter into “the data” based on the localized edge determination process, wherein the multiplexing is altered based on the local edge information of the first color space RGB of the first image.]
the processor multiplexes, by using the data defied by the first color space obtained by converting the multiplex parameter, the additional information on the first image data instead of performing multiplexing on the third image data. [The present claim limitation is going to be interpreted as including the step of the claim from which it depends, hence the multiplexing of the present claim limitation occurs on the third image data as defined by claim 1 and not the presently claimed first image data of claim 7. As per the above discussion of claim 1 and the alteration of the multiplex parameter based on edge information of the first color space of the first image data, the limitations of the claim have been disclosed by Miyake.]

With respect to Claim 8: The apparatus according to claim 1, wherein the process is further configured to acquire the additional information.
[Miyake (para 0046-0048) has disclosed the method and computing device having a CPU (Fig 29A) for the acquisition of additional information with the input image data reception (para 0045-0048).]

With respect to Claims 9, 21, and 25: The apparatus according to claim 1, wherein
the output unit is a printing apparatus. [Miyake, (Fig 1A-1B, Fig 29A, and para 0112) printing device outputting printed product having additional information multiplexed therein.]

With respect to Claims 10, 22, and 26: The apparatus according to claim 1, wherein
the output device is included in the information processing apparatus. [Miyake, Fig 1A and 1B and at least para 0046-0047.]

With respect to Claims 19 and 23: An information processing apparatus comprising: [Miyake (Fig 1A-1B & Fig 29A-29B, para 0046-0050) a computing device having ROM, RAM, Display, printer output device, and processor for carrying out the disclosed image processing method.]
	at least one processor configured to: [Miyake, item 2511 of Fig 29A – CPU.]
acquire first image data; [Miyake (para 0046-0048) has disclosed the method and computing device having a CPU (Fig 29A) for the acquisition of additional information with the input image data reception (para 0045-0048).]
convert the first image data defined by a first color space that does not depend on an output device to output image based on the first image data, into second image data defined by a second color space that depends on the output device, [Miyake (0045-0048 and 0205-0208) has disclosed capturing image data and reception of additional information to be multiplexed, wherein said image data is RGB data and is not output by said printing device (para 0107-0111) hence is dependent only on the configuration of the color space of the image capture device. Miyake (para 0108-0111) converts to second color space to be received by printing output device. Said color space being one corresponding to the ink colors of the output device (para 0111).]
after multiplexing processing performed according to an association between a value of input image data defined by the first color space and a value, [The multiplexing is altered based on edge information of the input image “first image” corresponding to a first color space (para 0046-0048, 0105-0108).] corresponding to a parameter for the multiplexing processing, of image data defined by the first color space, [Edge information is the parameter of the first color space, and the error diffusion is the other multiplex information that is modified by the edge information (para 0105-0108).] wherein, in the association, the value, corresponding to the parameter for the multiplexing processing, of the image data defined by the first color space is obtained by conversion from a value, corresponding to the parameter for the multiplexing processing, of image data defined by the second color space. [The multiplexing based on error diffusion is based on the converted CMYK or YCrCb “second color space” of Miyake (para 0108-0109), and is modified by the parameter determined based on the edge information of the input/first image data  in the first color space (para 0045-0048, 0205, and 0209-0210)]

With respect to Claims 20 and 24: The apparatus according to claim 19, wherein the value, corresponding to the parameter for the multiplexing processing, of image data defined by the second color space is obtained by multiplexing processing performed on a value, converted from the value of input image data, of image data defined by the second color space. [As per the above discussion of at least claims 1, 7, and 19 (para 0108-0111, 0045-0048, and 0205-0208) the multiplexing is performed on second color space based on the multiplex parameter determined from the error diffusion and edge information of the RGB color space.]
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



			/KIM Y VU/                                           Supervisory Patent Examiner, Art Unit 2666